Citation Nr: 0012968	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from March 1950 to 
May 1966 and April 1968 to July 1970, including combat 
service in the Republic of Vietnam.  He had unverified active 
service from September 1966 to April 1968.  The record shows 
that his decorations included that of the Presidential Unit 
Citation and Combat Field Medical Badge.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1996 decision of the RO, which denied 
the veteran's claims of service connection for hearing loss 
and hypertension as well as denied for a compensable rating 
for the service-connected vesicular dyshidrosis of the hands 
(right hand disability).

In September 1999, the RO increased the evaluation of the 
veteran right hand disability to 10 percent, effective on 
June 18, 1996.  Thereafter, in a signed statement, dated in 
October 1999, the veteran specifically expressed his 
satisfaction with the increased evaluation as well as his 
desire to withdraw this claim.  Accordingly, this issue is 
not before the Board.  See 38 C.F.R. § 20.204(c) (1999).

In a February 2000 statement, the veteran asserted that he 
suffered from a renal disorder that was related to his 
hearing loss and hypertension.  The Board interprets this as 
an informal claim for secondary service connection.  To date, 
this claim has not been considered and it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran's claim of entitlement to service connection 
for hypertension is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hypertension is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A review of the service medical records shows that, on 
enlistment examination in March 1950, the veteran's ears and 
drums were reported to have no significant abnormalities and 
his hearing acuity was reported to measure 15/15.  His blood 
pressure was reported to measure 104/70.  On examination in 
May 1956, the veteran's ears and drums were reported to be 
clinically normal and his blood pressure was reported to 
measure 124/80 sitting, 124/82 recumbent, and 128/84 
standing.  On an authorized audiological evaluation, pure 
tone thresholds, in decibels, in ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
N/A
10
LEFT
25
20
15
N/A
10

On examination in March 1960, the veteran's ears and drums 
were reported to be clinically normal and his blood pressure 
was reported to measure 120/70.  The veteran indicated that 
he had never had ear trouble or high or low blood pressure.  
On an authorized audiological evaluation, pure tone 
thresholds, in decibels, in ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
15

On examination in October 1963, the veteran's ears and drums 
were reported to be clinically normal and his blood pressure 
was reported to measure 120/74.  The veteran indicated that 
he had never had ear trouble or high or low blood pressure.  
On an authorized audiological evaluation, pure tone 
thresholds, in decibels, in ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
N/A
15
LEFT
25
20
20
N/A
15

On VA examination in July 1966, the veteran's ears were 
reported to be "OK" and hearing loss was reported not to be 
noted.  His blood pressure was reported to measure 124/82.

On a reenlistment examination in August 1966, the veteran's 
ears and drums were reported to be clinically normal and his 
blood pressure was reported to measure 120/80.  On an 
authorized audiological evaluation, pure tone thresholds, in 
decibels, in ISO (ANSI) units, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20
LEFT
25
25
20
15
20

On examination in April 1968, the veteran's ears and drums 
were reported to be clinically normal and his blood pressure 
was reported to measure 126/88 sitting, 108/74 recumbent and 
128/80 standing.  On an authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
5
5
0
15

On discharge examination in March 1970, the veteran's ears 
and drums were reported to be clinically normal and his blood 
pressure measured 128/84.  On an authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
N/A
5
LEFT
10
15
10
N/A
0

On an evaluation for an intermittent systolic heart murmur, 
the veteran's blood pressure was reported to measure 140/74 
and he was diagnosed with no heart disease.

In addition, the veteran DD Form 214 reflects that his 
military occupation specialty was clinical specialist, and 
that the related civilian occupation was licensed nurse.

Treatment records from the ENT (Ear, Nose and Throat) Clinic 
at Fort Sam Houston, dated in July 1982, reflect that the 
veteran had subjective complaints of hearing loss, with the 
left ear being worse.  He was reported to indicate a history 
of noise exposure from two tours in Vietnam and no family 
history of hearing loss.  He was also reported to have a 
history of possible trauma secondary to being flipped while 
water skiing.  The veteran was reported to have mixed hearing 
loss of the left ear and mild sensorineural hearing loss of 
the right ear.

July 1982 treatment records from a military facility show 
that the veteran had had difficulty with hearing that had 
become progressively worse over the previous two years.  The 
veteran reported that he had noted hearing loss when he was 
in Vietnam in the 1960's and that this loss had been stable 
until approximately 1980, when he noted that it was getting 
worse.  He stated that it had progressed over the previous 
three months and that he had an air-bone gap on the left that 
was felt to be significant for otosclerosis.  He was reported 
to have been admitted for exploratory tympanotomy and 
stapedectomy.  The veteran was diagnosed with otosclerosis, 
status post stapedectomy of the left ear.

In January 1983, treatment records from Wilford Hall Medical 
Center reflect that the veteran denied having a history of 
hypertension.  His blood pressure was reported to measure 
150/100 on the left and 145/100 on the right while sitting 
and he was assessed with probable sustained hypertension.  In 
April and July 1983, he was assessed with hypertension.

In addition, treatment records from Wilford Hall Medical 
Center, reflecting treatment from June 1993 to September 
1995, show that the veteran was diagnosed as having 
hypertension.

During a hearing at the RO in August 1997, the veteran 
testified that he was a physician's assistant and a medic.  
He stated that from 1965 or 1966, when he was an advisor with 
the Military Assistance Command in Vietnam, he worked with 
and treated about 300 patients a day and lived under a 
tremendous amount of pressure.  He indicated that his blood 
pressure had started to rise.  In addition, the veteran 
reported that he had manipulated his blood pressure readings 
and that he had deliberately kept them at normal levels so 
that he would not have to rely on VA.  He further stated that 
his hearing loss began in December 1966, which was coincident 
with his exposure to an explosion from an enemy attack that 
caused a buzzing in both ears.  He reported that, a week 
later, he found out that his father had passed away, so he 
dealt with a great deal of anxiety that had increased his 
blood pressure.  He indicated that his diastolic and systolic 
readings had been elevated outside of normal range in 
service.  He reported that on his retirement examination, he 
had asked the doctor to report his blood pressure so that it 
wouldn't give him a profile for his blood pressure.

Received in December 1997 were private medical records from 
Tony Toledo, M.D., reflecting treatment from March 1978 to 
May 1988.  In June 1979, the veteran's blood pressure was 
reported to measure 122/80 and, in June 1980, his blood 
measured 130/82.  In June 1982, his blood pressure was 
reported to measure 142/82.  He was reported to have 
decreased hearing of the left ear and to have gone for a 
stapedectomy.

On treatment records from a military clinic in July 1999, the 
veteran was assessed, in part, with bilateral hearing loss, 
with stapedectomy in 1983, and essential hypertension.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not 
determined to be chronic, then, generally, a continuity of 
symptomatology after service is required for service 
connection.  Id.

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Further, for the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Hasty v. West, 13 Vet. App. 230, 233 (1999); Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).  In the absence of evidence 
of a well-grounded claim, however, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d) (1999).  This provision 
does not establish a presumption of service connection, but 
eases the burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392; see also Caluza, 7 Vet. 
App. at 507 (holding that 38 C.F.R. § 1154(b) relaxes the 
evidentiary standards as to the service incurrence 
requirement to well ground a claim).  

The veteran contends, in essence, that he has bilateral 
hearing loss and hypertension due to disease or injury 
incurred in or aggravated by service.  He claims that his 
current hearing loss is due to a history of noise exposure in 
service, including an explosion from an enemy attack that 
caused a buzzing in both of his ears.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

The Board notes that the veteran's audiological test results 
in service do not meet the criteria set out in 38 C.F.R. § 
3.385 for determining a hearing loss disability for VA 
compensation purposes.  However, the veteran's more recent 
audiological test results demonstrate that he currently has 
such a hearing loss disability.  In addition, the veteran was 
a physician's assistant in service and reports that his 
current hearing loss is due to his exposure to noise in 
service.  For the purpose of establishing a well-grounded 
claim, the Board will assume that the veteran has the medical 
training necessary to offer such an etiological opinion.

Similarly, in regard to the veteran's claim of service 
connection for hypertension, the service medical records are 
negative for complaint, treatment or diagnosis for 
hypertension.  However, the veteran reports that his current 
hypertension is due to the pressure and anxiety that he 
experienced in service and that his diastolic and systolic 
readings had actually been elevated outside of normal range 
in service.

The Board finds that, in light of this evidence, the claims 
of service connection for bilateral hearing loss and 
hypertension are plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. § 5107.


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for bilateral hearing loss has been submitted.

Evidence of a well-grounded claim of entitlement to service 
connection for hypertension has been submitted.


REMAND

Because the veteran has submitted well-grounded claims, the 
RO must now consider his entitlement to service connection 
for bilateral hearing loss and hypertension on the merits.  
Prior to adjudication of the claims on the merits, however, 
the Board finds that additional development is warranted to 
fulfill the duty to assist, including having him undergo 
appropriate VA examinations to determine the current nature 
and etiology of these disabilities.  See Henderson v. West, 
12 Vet. App. 11, 19 (1998); Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991).  Further, prior to scheduling these 
examinations, the RO should obtain and associate with the 
claims file all pertinent, outstanding records of medical 
treatment of the veteran so that the physician's review of 
the veteran's documented medical history is complete.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

As explained above, for the purposes of determining whether 
the veteran had submitted well-grounded claims, the Board has 
presumed the credibility of the evidence, including the 
competence of the veteran to offer opinions with respect to 
the etiology of his bilateral hearing loss and hypertension.  
VA's consideration of the claims on the merits, however, 
requires a weighing of the evidence, and an assessment of the 
credibility and probative value of each item of evidence.  As 
such, although the Board cannot ignore the veteran's opinion 
linking the current disabilities to events in service, which 
are sufficient to make the claims well-grounded, an 
assessment of the probative value in a merits determination 
requires an independent medical review of the in-service and 
post-service medical evidence, as well as the veteran's 
personal interest.  See Pond v. West, 12 Vet. App. 341, 345 
(1999).  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
hearing loss and hypertension since 
service.  When the requested information 
and any necessary authorization have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  The veteran should then be scheduled 
for a VA ear, nose and throat 
examination to determine the nature and 
etiology of any hearing loss found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims file, including a complete copy 
of this REMAND.  The examiner must 
review the veteran's entire claims file, 
including the service medical records.  
The examiner should also interpret the 
findings of audiograms of record that 
are not currently in a legible format 
for VA purposes, including audiograms of 
record from January 1980 and August 
1982.  That is, the examiner should 
report the pure tone thresholds, in 
decibels, from the audiograms for the 
corresponding frequencies of record.  
All necessary tests, including an 
audiological evaluation, should be 
conducted.  The physician should 
thereafter offer an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing 
loss is etiologically related to 
service, including the veteran's 
presumed exposure to weapons-related 
acoustic trauma.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the physician should clearly 
indicate that.  Otherwise, the physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  The veteran should also be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of the 
veteran's hypertension if found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims file, including a complete copy 
of this REMAND.  The examiner must 
review the veteran's entire claims file, 
including the service medical records.  
All tests deemed necessary should be 
conducted.  If the examiner diagnoses 
the veteran as having hypertension, it 
is requested that he or she provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has hypertension that is etiologically 
related to disease or injury incurred in 
or aggravated by the veteran's service.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the physician should 
clearly indicate that.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss and hypertension in light 
of all pertinent evidence of record, and 
all applicable laws, regulations, and 
case law.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1999).  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all 
evidence of record, including any additional evidence.  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



